Citation Nr: 0023386	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-27 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left wrist (minor) disability, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1954, and from May 1954 to October 1960.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted a compensable rating of 10 percent 
for service-connected left wrist fracture with traumatic 
arthritis.  In July 1996, the veteran submitted his notice of 
disagreement, a statement of the case was issued, and the 
veteran filed his substantive appeal.  Initially, the veteran 
requested a personal hearing before a member of the travel 
Board, but later withdrew his request.  In March 1997, the 
veteran appeared and testified before a hearing officer at 
the RO.  By rating action of November 1997, an increased 
evaluation of 20 percent was assigned.  As a 20 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).  In March 1999, the Board remanded this case for 
further development.  

In August 1999, the RO denied the veteran's claim of 
compensation under 38 U.S.C.A. § 1151 for a heart condition.  
VA was informed of the veteran's disagreement with the 
decision in September 1999.  In October 1999, a statement of 
the case was issued and a substantive appeal was submitted.  

In December 1999, the veteran appeared and testified before a 
hearing officer at the RO.  At that time, the veteran 
withdrew his claim for compensation under 38 U.S.C.A. § 1151 
for a heart condition.  The Board notes that 38 C.F.R. 
§ 20.204(b), requires substantive appeals to be withdrawn in 
writing at any time before the Board promulgates a decision.  
Although not in writing, the Board points out that the United 
States Court of Appeals for Veterans Claims (Court) held that 
the transcript of testimony offered at a hearing did meet the 
requirement of being "in writing." Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  While the Court in that case was faced with 
the question of whether or not there was a valid notice of 
disagreement, the Court's reasoning applies to the present 
case as well.  In view of the holding in Tomlin, the Board 
finds that the December 1999 personal hearing transcript 
constitutes a withdrawal in writing, and fulfills the 
requirements of 38 C.F.R. § 20.204(b).  Thus, that issue is 
not before the Board for appellate review.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected left wrist (minor) 
disability is manifested by neurological symptomatology, 
limited and painful motion, and weakness, comparable to 
severe incomplete paralysis of the median nerve.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 40 
percent, but no more, for service-connected left wrist 
(minor) disability, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103, 4.7, 4.21, 4.27, 4.69, 
4.84a, 4.124a, Diagnostic Code 8615 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The service medical records document that the veteran injured 
his left wrist while playing football.  An x-ray taken in 
September 1951 reflected an incomplete fracture of the left 
manicular.  An x-ray taken in April 1952 revealed a normal 
left wrist and there was no evidence of bone or joint 
pathology.  In February 1953, an x-ray showed no evidence of 
fracture.  At the time of the veteran's separation 
examination in February 1954, the examiner found that there 
was no deformity, limitation of motion, or pain of the left 
wrist.  

By rating action of August 1975, service connection for 
fracture of the left wrist was established.  A noncompensable 
rating was assigned effective August  1975.  Subsequent VA 
records include an x-ray report from March 1980.  No bony 
radiopathology was seen.  

The current medical evidence shows that in March 1995, the 
veteran was seen for complaints of left wrist discomfort, and 
the examiner noted that there was degenerative joint disease 
of the wrist and noted a diagnosis of rule out navicular 
nonunion.  X-rays were taken and they did not show any 
osseous or articular abnormality, and there was no evidence 
of delayed union or a navicular fracture.  The examiner 
determined that it was a normal study.  

A VA examination was conducted in April 1996.  Extension was 
limited to 50 degrees, palmar flexion was limited to 50 
degrees, radial deviation was limited to 15 degrees, ulnar 
deviation was limited to 40 degrees, forearm pronation was 
normal at 80 degrees, and forearm supination was normal at 85 
degrees.  There was decreased gripping in the left hand as 
compared to the right, approximately 50 percent of the right.  
Tinel's sign of the left hand was positive, otherwise sensory 
testing in the left hand was normal.  The veteran was able to 
approximate the tips of the fingers to the median transverse 
fold of the palm and he was able to approximate the tip of 
the thumb to the tip of the fingers easily.  He was able to 
oppose, abduct, and adduct the left thumb without difficulty.  
There was no loss of fine motor control of the left hand.  
Examination of the right hand was normal.  Other joints 
examined were unremarkable.  X-ray studies revealed arthritic 
changes of the left wrist.  The examiner's impression was 
status post fracture of the left wrist with traumatic 
arthritis in the left wrist.  In the x-ray report it was 
noted that there was a small cyst within the scaphoid of the 
left wrist.  No fracture was identified and bone density was 
otherwise normal.  

By rating action of May 1996, a compensable rating was 
assigned.  The disability was characterized as left wrist 
fracture with traumatic arthritis, and rated as 10 percent 
disabling effective March 1995.  

The veteran was seen by VA in July 1996 for complaints of 
left wrist and hand pain and weakness.  The examiner 
suspected that he was suffering from carpal tunnel syndrome.  
In August 1996, it was noted that there was some reduction in 
the pain with the use of a brace.  

In March 1997, the veteran testified that he has undergone 
physical therapy and uses a wrist support.  He wears the 
support at night so he will not aggravate it while sleeping.  
He has noticed decreased left hand strength and experiences 
numbness.  He tries to keep his hand in a particular position 
to minimize the pain and numbness.  The tingling sensation he 
experiences starts in the forearm area and goes down to the 
tips of the fingers.  The wrist tends to swell when he uses 
it too much.  He uses his right-hand to complete a number of 
tasks.  It was noted that the veteran is right handed, but he 
had always been able to use both hands.  The problems with 
the left wrist and hand have interfered with his ability to 
engage in activities that he used to enjoy, such as hunting 
and fishing.  It also interferes with his driving.   

A VA neurological examination was conducted in May 1997.  The 
examiner noted that the veteran was free of gross abnormality 
on physical examination and that the radiographic examination 
was normal.  It was noted that the veteran had hand pain with 
decreased grip and paresthesia to the palm, and pain 
radiating through the forearm, which the examiner felt was 
secondary to the remote fracture of 1951.  The examiner added 
that given the physical examination and radiographic 
findings, a work-up for carpal tunnel syndrome or the search 
for a neurological disorder should be undertaken.  

The veteran was also afforded a VA orthopedic examination in 
May 1997.  At that time, the examiner noticed that the hands 
were symmetrical bilaterally, and there was no atrophy or 
muscle loss.  Grip was 4/5 bilaterally.  The forearm was with 
good supination and pronation.  Wrist range of motion was 
essentially normal, with 70 degrees flexion and 60 degrees of 
extension bilaterally.  He has working hands.  The examiner 
noted that the x-ray of the left wrist and hand was negative 
and that there was no recent fracture or dislocation, and no 
evidence of arthritis.  The films were normal.  

By rating action of November 1997, an increased rating was 
assigned.  The rating was increased to 20 percent, and the 
disability was characterized as residuals of left wrist 
fracture with pain, decreased grip and paresthesia (minor).  
The effective date of the increased rating was March 1995.

When the veteran was seen in December 1997, the examiner 
reported an assessment of degenerative joint disease and 
carpal tunnel syndrome.  Tinel's sign was positive and grip 
strength was intact.  

A VA examination was conducted in May 1999.  Range of motion 
of the right wrist was unremarkable.  For the left wrist, 
palmar flexion was up to 70 degrees with pain on the left 
wrist.  Dorsiflexion was up to 45 degrees with pain.  Radial 
deviation was 15 degrees with pain.  Ulnar deviation was 35 
degrees with pain.  The hand was warm with no atrophy.  
Radial pulse was palpable.  The left thumb could hardly touch 
the fifth finger and the left thumb could not touch the 
transverse fold of the palm.  The sensation on the left hand 
was decreased compared to the right hand.  Hand grip was less 
on the left in comparison to the right.  Pronation and 
supination of the left wrist was unremarkable.  The examiner 
noted the prior diagnostic tests which showed a small cyst 
and the negative findings with regard to arthritis.  The 
examiner reported an assessment of chronic left wrist pain, 
status post remote history of fracture.  The x-rays did not 
show any osseous or articular abnormalities and was 
considered a normal study.  The EMG revealed moderate 
compression of the left median nerve in the carpal tunnel and 
mild sensory neuropathy of the left ulnar nerve.  The 
assessment was that of carpal tunnel syndrome.  

In December 1999, the veteran testified at the RO before a 
hearing officer.  At that time, he related that his hand 
becomes numb when he picks up an object and he has to rest in 
between times he is using the hand.  The rest period is 
usually about a half hour to an hour.  Therefore, the more he 
has to use the hand, the function decreases.  He also has 
problems with the wrist locking.  The more he uses the wrist, 
the more pain he experiences.  He has problems with limited 
motion and his physicians have given him pain medication.  He 
has a hard time getting his thumb to the tip of the little 
finger and cannot get it down to the palm.  Regarding wrist 
motion, he indicated that he could wave.  He experiences 
shooting pain and then the numbness sets in when he does not 
stop the activity that triggers the pain.  He uses his right 
hand for most things such as holding his coffee cup, brushing 
his teeth and squeezing the tube of toothpaste.  Any type of 
use of the hand brings on the pain.  He carries his hand in a 
cupped position to minimize his discomfort.  

In November 1999, the veteran reported complaints of left 
wrist pain and it was noted that he requested pain 
medication.  Continued complaints of wrist pain were noted 
when he was seen in December 1999.  


Legal Analysis

The Board finds that the veteran's claim is  well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for residuals of 
left wrist fracture with pain, decreased grip and 
paresthesia, rated 20 percent disabling under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8699-8615 (1999).  
Thus, the veteran's disability is rated as an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.84a.  See 38 C.F.R. 
§ 4.27 (1999).  Separate diagnostic codes identify the 
various disabilities.  Pertinent regulations do not require 
that all cases show all the findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (1999).  

Handedness, for the purpose of a dominant rating, will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).  In this case, 
the veteran's left wrist disability involves the minor upper 
extremity since the records show that the veteran is right 
hand dominant.  

Diagnostic Code 8615 contemplates neuritis of the median 
nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis of the median nerve of the minor 
extremity.  Severe incomplete paralysis of the median nerve 
of the minor extremity is rated as 40 percent disabling.  A 
60 percent rating is assigned for complete paralysis of the 
minor extremity.  Complete paralysis is described as: the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances. 

Since the collective examination findings of record show that 
there is left wrist and hand motion, it is reasonable to 
conclude that any paralysis of the median nerve is 
incomplete.  However, such motion is limited and the last VA 
examination indicates that there was pain on each motion 
tested.  Also, the evidence of record clearly shows that the 
veteran experiences chronic pain and weakness and that he 
needs to wear a brace in an effort to alleviate some of his 
discomfort.  He also experiences paresthesia and other 
neurological symptomatology.  Taking into consideration the 
veteran's complaints of pain on motion per DeLuca v. Brown, 8 
Vet. App. 202 (1995) along with the demonstrated 
symptomatology, the Board finds that the disability picture 
approximates that of severe incomplete paralysis of the 
median nerve.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
8615, do not provide a basis to assign an evaluation higher 
than the 40 percent rating assigned by this decision.  

As noted in the Introduction portion of this decision, the 
Board remanded this case in March 1999.  In the remand, the 
Board pointed out that the medical evidence was not clear 
with regard to the nature of the veteran's left wrist 
disability since various reports included findings of 
arthritis, a cyst, as well as neurological problems.  Since 
the nature of the disability was not clear, the Board pointed 
out that the rating of the disability would be affected, 
including the assignment of a separate rating as per the 
Court's decision in Esteban v. Brown, 6 Vet. App. 259 (1994) 
and consideration of various factors used to rate arthritis.  
As presented above, a VA examination was conducted in May 
1999 for the purpose of clarifying the nature of the 
disability.  Here, the examiner's findings in the May 1999 
report offer such clarification.  

With the exception of the April 1996 VA examination x-ray 
report, the remaining x-rays taken for VA examinations were 
noted to be normal studies.  Furthermore, as noted in the May 
1999 x-ray report, there were no osseous or articular 
abnormalities, and it was considered a normal study.  Given 
this, it appears that the presence of a cyst and arthritis of 
the left wrist have been ruled out, and the veteran's 
disability is primarily neurological.  In addition, the Board 
has taken into consideration the veteran's limitation of 
motion within the parameters of Diagnostic Code 8615 in 
assigning a 40 percent rating.  Therefore, the disability is 
properly rated under Diagnostic Code 8615, and the rating for 
arthritis and considerations regarding separate ratings are 
not necessary.  

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 40 percent rating is warranted for 
his service-connected left wrist disability.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.  As noted, a 60 percent rating is not warranted because 
complete paralysis of the median nerve of the left wrist is 
not demonstrated.  


ORDER

Entitlement to a 40 percent evaluation for service-connected 
left wrist (minor) disability is granted, subject to the law 
and regulations governing the payment of monetary benefits.






		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

